Citation Nr: 0107782	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an extension of disability convalescent 
benefits, beyond January 31, 1999, under the provision of 
38 C.F.R. § 4.30 (2000).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active service from October 1968 to October 
1971.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, in July 
1999 that granted a temporary total disability rating, 
effective from December 23, 1998, to February 1, 1999.  The 
veteran disagreed with the effective date assigned by the RO, 
contending that an additional month of a temporary total 
rating was warranted.  

The Board notes that a statement from the veteran's 
representative that was received in May 2000 refers to an 
"inferred claim that has not been addressed failure to 
address or adjudicate informal claim .. 38 USC section 
5110(b)(2), 38 CFR section 3.155(a)."  The representative 
did not further elaborate on his contentions.  Nevertheless, 
the representative's comments are referred to the RO for 
clarification and appropriate consideration.  

Finally the Board notes that the veteran, on several 
occasions, argued that he was entitled to a total (100 
percent) rating during the period from November 17, 1998, the 
date he was advised to temporarily stop working due to 
symptoms of his service-connected back disorder, and 
extending until his December 1998 surgery.  This claim, which 
does not fall within the purview of 38 C.F.R. § 4.30 since 
the period precedes the hospitalization during which surgery 
was performed, has not been considered by the RO nor 
developed for appellate review.  It is likewise referred to 
the attention of the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The veteran was hospitalized in December 1998 for a 
diskectomy at L5-S1 for his service-connected degenerative 
disk disease.  

2.  The evidence shows that the veteran returned to work on 
January 22, 1999, and that convalescence from the surgery was 
not required beyond that date.  


CONCLUSION OF LAW

The criteria for an extension of a temporary total disability 
rating for convalescence beyond January 31, 1999, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.30 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service connection has been in effect for degenerative disk 
disease at L5-S1, evaluated 20 percent disabling, for many 
years.  A rating decision in April 2000 increased the 
evaluation for the disability to 40 percent disabling.  

A private outpatient report dated in early December 1998 
shows that the veteran's back symptoms were exacerbated the 
previous fall and that he had recently developed radicular 
right leg pain.  A private MRI of the veteran's lumbosacral 
spine revealed a herniated disc at L5-S1 and some sub-
ligamentous disc rupture at L4-5 as well.  The records show 
that he was hospitalized at a private facility later that 
month and on December 23, 1998, underwent a right L5-S1 
diskectomy.  

A VA orthopedic compensation examination was conducted in 
mid-January 1999.  The veteran reported that, since the 
surgery, there had been some lessening in the pain in his 
right posterior leg, but that the numbness in his low back, 
right buttocks, right posterior thigh and calf, and right 
posterolateral foot had continued.  He also indicated that he 
had recently noticed weakness causing him to trip, decreased 
push-off strength in his forefoot, and a sensation of low 
back stiffness.  He further stated that he still had easy 
fatigability and lack of endurance.  On examination, there 
was 10 degrees of flexion of the back, with the onset of 
pain.  Lateral bending and rotation were also limited to 
10 degrees.  Extension of the lumbosacral spine was to 
0 degrees.  The veteran complained of decreased sensation in 
the right buttock, right posterior thigh, right calf, and 
right lateral foot, as well as minimal decreased sensation 
over the dorsum of the right foot.  The examiner noted mildly 
decreased push-off on the right and a corresponding inability 
to do toe walking.  Heel walking was done without 
restriction.  Deep tendon reflexes in the right lower 
extremity were all absent, except the left ankle jerk, which 
was 1+.  Straight leg raise testing was positive on the left 
at 20 degrees and on the right at 70 degrees with limitation 
of motion due to back pain.  The examiner reported that there 
was a small vertical lumbosacral scar, 1.5-inches in length, 
that was not sensitive.  He commented that the veteran had 
not yet recovered from his December 1998 back surgery and was 
"likely to have acute deficits that will clear in the near 
future... He is totally disabled at the present time due to his 
pain and weakness in the right leg.  It is recommended that 
he be re-evaluated in approximately 6-8 months when his 
condition has stabilized."  

Approximately one week after the VA compensation examination, 
later in January 1999, the veteran was seen in follow-up by 
his surgeon.  The surgeon commented that, "He is doing 
beautifully.  He has had good resolution of his sciatica. His 
strength is improving.  He is going to be returning to work 
this coming Monday.  I have encouraged him to avoid heavy 
lifting if at all possible.  At this point, we will see him 
on a prn basis."  

The record reflects that the RO made multiple attempts to 
obtain the records of the veteran's hospitalization and he 
was advised of that difficulty.  The only hospital reports 
that are of record consist of a partial history and physical 
examination report and the surgeon's report of the operation, 
neither of which refers to the veteran's condition at 
discharge or the need for postoperative convalescence.  

Outpatient records from a private physician dated from April 
to September 1999 indicate that he had persistent pain and 
underwent trigger point injections.  A report dated in April 
1999 states that he had continued to work for the U.S. Postal 
Service up to that time.  

Subsequent records show that the veteran received a 
disability retirement, having last worked in November 1999.  


Analysis 

I.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran has clearly been notified of the evidence that 
would support his claim-medical evidence developed 
contemporaneously with and immediately following his December 
1998 hospitalization documenting what convalescence was 
required from the surgery.  Essentially none of those records 
have been received, despite multiple requests by the RO.  
Further, neither the veteran nor his representative has 
identified any other available records that might be relevant 
to his claim.  Moreover, in light of the evidence that is of 
record, there is no reasonable possibility that an additional 
examination or medical opinion would be of any value at this 
point as to whether further convalescence was necessary in 
early 1999 following the December 1998 surgery.  Therefore, 
the Board finds that a Remand is not necessary in this case, 
because the provisions of the VCAA have been fully complied 
with.  


II.

A total disability rating will be assigned following hospital 
discharge or outpatient release, effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release if 
the treatment of a service-connected disability resulted in:

(1)  Surgery necessitating at least one month of 
convalescence,

(2)  Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular 
weight-bearing prohibited), or

(3)  Immobilization by cast, without surgery, of one 
major joint or more.

Extensions of periods of 1, 2, or 3 months beyond the initial 
3 months may be made under subparagraph (1), (2), or (3).  In 
addition, approval may be obtained for extensions of 1 or 
more months, up to 6 months beyond the initial 6-month 
period, under subparagraph (2) or (3).  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.30.

The evidence in this case shows that the veteran was 
hospitalized in December 1998 for surgery that consisted of a 
diskectomy at L5-S1.  The length of the private 
hospitalization is not shown, since the records of the 
hospitalization itself could not be obtained.  

The pertinent medical records that were developed 
contemporaneous with the veteran's surgery and his 
convalescence therefrom consist primarily of two reports: the 
report of a VA compensation examination in January 1999 and 
the report of a clinic visit to the veteran's private surgeon 
approximately 1 week later.  The VA examiner stated that the 
veteran had not yet recovered from the surgery, that he was 
still totally disabled, and that he should be re-evaluated in 
6-8 months.  The examiner's report, however, is not clear as 
to basis for those statements.  Further, there is no 
indication in the report that the surgical wound was other 
than well healed.  Moreover, it appears from the examiner's 
comments that he was referring to the improvement that the 
veteran might eventually obtain from the surgery, rather than 
to actual required convalescence from the surgery itself.  

More telling as to the amount of required convalescence are 
the office notes by the veteran's surgeon, which indicate 
that he was "doing beautifully" at that time and would be 
returning to work the following Monday.  There is no 
indication in the record that the veteran did not return to 
work as planned and he has not claimed that he did.  In fact, 
the veteran himself stated in his August 1999 notice of 
disagreement and in his substantive appeal that was received 
in February 2000 that he had returned to work on January 22, 
1999.  He has expressed only the bare contention that his 
service-connected disability disabled him for two months, not 
one.  

As noted above, the regulations specifically provide that a 
temporary total disability rating may be assigned when 
recovery or healing from the surgery itself necessitates a 
temporary severe reduction in normal activities, e.g., time 
off work.  The degree of impairment caused by the service-
connected disability is not a criterion for entitlement to 
benefits under § 4.30.  

Inasmuch as the veteran had apparently fully recovered from 
the December 1998 surgery, according to his treating 
physician, and returned to work prior to January 31, 1999, 
the Board finds that further convalescence, beyond 
January 31, 1999, was not required.  Therefore, the Board 
concludes that an extension of a temporary total disability 
rating under the provisions of 38 C.F.R. § 4.30 beyond 
January 31, 1999, pursuant to surgery in December 1998, is 
not warranted.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  


ORDER

An extension of disability convalescent benefits, beyond 
January 31, 1999, under the provision of 38 C.F.R. § 4.30 is 
denied.  


		
	N. R. Robin
	Member, Board of Veterans' Appeals



 

